internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-144557-02 date date legend x y property property property property property d1 a b c d e f city operating_agreement plr-144557-02 tenants dear this letter responds to a letter dated date and additional correspondence submitted on behalf of x requesting rulings under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation which has elected to be treated as an s_corporation effective d1 x has accumulated_earnings_and_profits of dollar_figurea x operates four warehouse complexes property property property and property and one other_property property collectively the properties located in city x receives rental income on the properties under an operating_agreement with y its primary tenant x receives additional rental income under separate lease agreements with y and with its other tenants the tenants x employs b full-time employees with regard to the properties with regard to the properties x is obligated under the operating_agreement and the separate lease agreements to undertake and complete capital improvement projects including construction painting paving and drainage x is responsible for repair and maintenance and owns or leases all necessary equipment x is responsible for inspection and storage of the product stored by its tenants x maintains all lighting and fire protection systems and provides security and access for its tenants which must have constant access to the stored product x maintains a system of roadways connecting the various buildings within the properties several of the buildings within properties are maintained for the import of the product and x is responsible for the paperwork connected with the import process x has general responsibility for taxes and insurance on the properties x also has additional responsibility for other usual administrative functions involved in managing real_estate plr-144557-02 in x accrued approximately dollar_figurec in rents and incurred approximately dollar_figured in relevant expenses on the properties under the operating_agreement and the separate lease agreements with y and the tenants in the first half of x accrued approximately dollar_figuree in rents and incurred approximately dollar_figuref in relevant expenses on the properties under the operating_agreement and the separate lease agreements with y and the tenants sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that under sec_1_1362-2 of the regulations the rental income that x receives under the operating_agreement and the separate lease agreements with y and the tenants is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 of the code plr-144557-02 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours carolyn hinchman gray senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
